

EXHIBIT 10.59


2011Management Incentive Plan
 
Purpose of the Plan
The purpose of the US Ecology, Inc. 2011 Management Incentive Plan (“Plan” or
“MIP”) is to provide specified employees with incentive compensation consistent
with the interests of US Ecology, Inc. stockholders for the 2011 calendar year
(“Performance Period”).
 
Eligibility
Eligibility in the Plan is limited to designated employees (“Participants”) of
US Ecology Inc. and its subsidiaries (the “Company”). For purposes of the Plan,
the Compensation Committee of the Company’s Board of Directors is the Plan
Administrator.


Each Participant shall be assigned an Initial Base Percentage (“IBP”) which is
the amount of potential MIP Award available at 100% achievement of all MIP
targets expressed as a percent of annual salary. Each Participant will also be
assigned an Excess Percentage (“EP”) which is the amount that the MIP Award
increases for each percentage point achievement beyond the MIP targets. A
listing of Participants with their respective IBP and EP shall be maintained and
administered by the Chief Financial Officer (“CFO”) and shall provide such
listing to the Plan Administrator from time to time, but not less than once per
year. Participation in the Plan supersedes any prior plans or agreements either
written or verbal.
 
Except in the event of the Participant’s death, to be eligible for the incentive
award (“Award”) under the Plan, a Participant must have been employed on a
full-time basis by the Company during 2011 and must be employed on the date of
any payment under the Plan.  Plan Participants whose employment with the Company
began during the 2011 Performance Period may be eligible for an Award on a pro
rata basis, provided the CEO or Plan Administrator has approved participation
and other conditions of the Plan are met. For the sake of clarity, Plan
Participants whose employment with the Company has been terminated, for any
reason whatsoever (except for death), prior to the payment of any Award, shall
not be eligible to receive any Award payment hereunder.
 
  Participant Groups
 
  The Plan provides for 3 Participant categories for 2011.
 
 
A.
Named Executive Officers - This category include the CEO, CFO, Senior Vice
Presidents and Vice Presidents. Fifty percent (50%) of the Award shall be based
on the Company achieving operating income objectives, taking into account the
cost of such Award. Up to an additional fifty percent (50%) shall be awarded, at
the discretion of the Board of Directors, based on team work, achievement of
established annual priorities, company-wide regulatory compliance, company-wide
health and safety performance, effective use of Company resources and other
evaluative factors as determined by the Board of Directors in its sole
discretion.

 
 
B.
Operating Facility Management - This category includes the General Managers,
Facility Managers, Operations Managers, Environmental Managers or other key
personnel at the Companies operating facilities. Fifty percent (50%) of any
Award shall be based upon achievement of Company operating income objectives,
taking into account the cost of such Award, twenty-five percent (25%) shall be
based on site operating income, and up to an additional twenty-five percent
(25%) shall be awarded, at the discretion of the CEO based on achievement of
established annual priorities, regulatory compliance, health and safety program
effectiveness, effective use of Company resources, completion of approved
capital projects within budget and on schedule, development of recommendations
for out year permit expansions, investments in operating facility plant and
equipment, team work or other evaluative factors as determined by the CEO in his
sole discretion.

 
 
C.
Key Corporate/Non-Facility Management - This category include corporate
directors, department managers, and key supervisors. Fifty percent (50%) of the
Award shall be based on the Company achieving operating income objectives,
taking into account the cost of such Award. Up to an additional fifty percent
(50%) shall be awarded, at the discretion of the CEO, based on team work,
effective support of sales, achievement of established annual priorities,
company-wide regulatory compliance, company-wide health and safety performance,
effective use of Company resources and other evaluative factors as determined by
the CEO in his sole discretion.

 
 
 
1

--------------------------------------------------------------------------------

 
 
Awards and Achievement Targets
 
Awards shall be based on achievement of the above described components (Company
performance, Site performance, and/or discretionary).  The MIP begins to accrue
benefits at achievement of 85% of target for each component of the MIP (Company
or Site).  For every percentage point increase in achievement over 85% (i.e.
beginning at 85.1%), a MIP participant can earn 5% of their MIP targeted payout
for the Company and Site performance target up to 99%. Upon 100% achievement of
target, IBP is paid.  By way of example, an operating facility MIP participant
with a base salary of $100,000 per year who has a targeted IBP of 35% at 100%
achievement of target would receive the following non-discretionary amounts
based on various levels of achievement:
 
Company (50%)
 
Site (25%)
Achievement
% of Bonus
Cum
Payout %
Payout $
 
Achievement
% of Bonus
Cum
Payout %
Payout $
85.00%
0%
       
85.00%
0%
     
86.00%
5%
5%
0.88%
           875
 
86.00%
5%
5%
0.44%
             438
87.00%
5%
10%
1.75%
         1,750
 
87.00%
5%
10%
0.88%
             875
88.00%
5%
15%
2.63%
         2,625
 
88.00%
5%
15%
1.31%
          1,313
89.00%
5%
20%
3.50%
         3,500
 
89.00%
5%
20%
1.75%
          1,750
90.00%
5%
25%
4.38%
         4,375
 
90.00%
5%
25%
2.19%
          2,188
91.00%
5%
30%
5.25%
         5,250
 
91.00%
5%
30%
2.63%
          2,625
92.00%
5%
35%
6.13%
         6,125
 
92.00%
5%
35%
3.06%
          3,063
93.00%
5%
40%
7.00%
         7,000
 
93.00%
5%
40%
3.50%
          3,500
94.00%
5%
45%
7.88%
         7,875
 
94.00%
5%
45%
3.94%
          3,938
95.00%
5%
50%
8.75%
         8,750
 
95.00%
5%
50%
4.38%
          4,375
96.00%
5%
55%
9.63%
         9,625
 
96.00%
5%
55%
4.81%
          4,813
97.00%
5%
60%
10.50%
       10,500
 
97.00%
5%
60%
5.25%
          5,250
98.00%
5%
65%
11.38%
       11,375
 
98.00%
5%
65%
5.69%
          5,688
99.00%
5%
70%
12.25%
       12,250
 
99.00%
5%
70%
6.13%
          6,125
100.00%
30%
100%
17.50%
       17,500
 
100.00%
30%
100%
8.75%
          8,750



 
For the sake of clarity, if the Company does not achieve 85% its annual MIP
Target, but a Site has 85% achieved its target, the Site participants would be
eligible for 25% of their potential payout (25% site achievement) excluding any
discretionary MIP paid or withheld.
 
In the event the Company or the Site exceeds either target performance goal the
Supervisory Management Participants will be eligible for an additional Award
payment calculated by multiplying the Participants’ respective salaries by the
EP for every 1% over the respective target performance goal.
 
Any and all Awards shall be based on the availability of the Company’s final
Audited Financial Statements for the Performance Period. For purposes of the
Plan, “Operating Income” is defined as Gross Profit less Selling, General and
Administrative Expenses after any accrual for all Awards.
 
The Company shall pay Awards, if any, to Plan Participants upon certification by
the CEO and/or CFO that such payments are authorized by the Plan Administrator
and all applicable criteria contained herein have been met. All Award payments
shall be made within a reasonable time after approval and availability of the
Company’s final Audited Financial Statements for the Performance Period.
 
 
2

--------------------------------------------------------------------------------

 
 
  Procedure
 
The Plan Administrator shall have full power, discretion and authority to
administer and interpret the Plan, including the calculation and verification of
all Awards, and to establish rules and procedures for its administration, as the
Plan Administrator deems necessary and appropriate. Any interpretation of the
Plan or other act of the Plan Administrator in administering the Plan shall be
final and binding on all Plan Participants. No member of the Plan Administrator
or the Board of Directors shall be liable for any action, interpretation or
construction made in good faith with respect to the Plan. No member of the Plan
Administrator shall participate in the Plan. The Company shall indemnify, to the
fullest extent permitted by law, each member of the Board who becomes liable in
any civil action or proceeding with respect to decisions made relating to the
Plan. The CFO shall provide the Plan Administrator with a year-end report of
Participants in the Plan and their respective IBP, EP, or any other information
that the Plan Administrator may request.
 
A Plan Participant may be removed from the Plan or have the Award adjusted,
including no right to any Award under the Plan, if it is determined in the
discretion of the CEO or Plan Administrator that any of the following have
occurred:
 
 
i.
Insubordination, misconduct, malfeasance or any formal disciplinary action taken
by the Company during the Performance Period or prior to payment.

 
 
ii.
Disability. Should a Participant not be actively at work for an extended period
of time due to an illness or injury, in such a way as to qualify for long-term
disability benefits, he/she may not receive an Award.

 
 
iii.
Demotion. If a Plan Participant is removed from the Participant group that made
him or her an eligible Participant under the Plan at any time during the
Performance Period, then such employee shall be deemed to be ineligible for
participation in the Plan and shall not receive any Award under the Plan.

 
Employees may be added to the Plan or Participants may have the participation
Award level modified (up or down) based on the discretion of the CEO or the Plan
Administrator, including for promotion, new hires, or change in
responsibilities, except that any changes to Named Executive Officer’s
participation in the Plan must be approved by the Plan Administrator and the
Company’s Board of Directors.  The Plan Administrator shall be notified, in the
ordinary course of business (e.g. next scheduled meeting of the Compensation
Committee), of any such changes for non-Named Executive Officers.
 
Miscellaneous Provisions
 
 
i.
Employment Rights. The Plan does not constitute a contract of employment and
participation in the Plan will not give a Participant the right to continue in
the employ of the Company on a full-time, part-time or other basis or alter
their at-will employment status or affect any employment contract, if any.
Participation in the Plan will not give any Participant any right or claim to
any benefit under the Plan unless such right or claim has specifically been
granted by the Plan Administrator under the terms of the Plan.

 
 
ii.
Plan Administrator’s Final Decision. Any interpretation of the Plan and any
decision on any matter pertaining to the Plan that is made by the Plan
Administrator in its discretion in good faith shall be binding on all persons.

 
 
iii.
Governing Law. Except to the extent superseded by the laws of the United States,
the laws of the State of Idaho, without regard to its conflicts of laws
principles, shall govern in all matters relating to the Plan.

 
 
iv.
Interests Not Transferable. Any interest of a Participant under the Plan may not
be voluntarily sold, transferred, alienated, assigned or encumbered, other than
by will or pursuant to the laws of descent and distribution. Notwithstanding the
foregoing, if a Plan Participant dies during the Performance Period, or prior to
payment of the Award, then a pro rata portion of the Award that would otherwise
be paid to such deceased Participant if such Participant were to remain in the
active employment of the Company until the date of Payment of such Award shall
be paid to the deceased Participant’s beneficiary, as designated in writing by
such Participant; provided however, that if the deceased Participant has not
designated a beneficiary then such amount shall be payable to the deceased
Participant’s estate.  Payment to a Participant’s estate or beneficiary pursuant
to this Section 5(d) shall be made in 2011.

 
 
3

--------------------------------------------------------------------------------

 
 
 
v.
Severability. In the event any provision of the Plan shall be held to be illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
such illegal or invalid provisions had never been contained in the Plan.

 
 
vi.
Withholding. The Company will withhold from any amounts payable under the Plan
applicable withholding including federal, state, city and local taxes, FICA and
Medicare as shall be legally required. Additionally, the Company will withhold
from any amounts payable under the Plan, the applicable contribution for the
Participant’s 401(k) Savings and Retirement Plan as defined in the 401(K) Plan
description protected under ERISA.

 
 
vii.
Effect on Other Plans or Agreements. Payments or benefits provided to a Plan
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.



Effective Date


This Plan is effective as of January 1, 2011.
 
 
4

--------------------------------------------------------------------------------

 

 
BENEFICIARY DESIGNATION FORM

 
I hereby designate the following person or persons as Beneficiary to receive any
management incentive Award payments due under the attached US Ecology Inc. 2011
Supervisory Management Incentive Plan, effective January 1, 2011, in the event
of my death, reserving the full right to revoke or modify this designation, or
any modification thereof, at any time by a further written designation:
 
Primary Beneficiary

 

          Name of Individual    Relationship to Me   Birth Date (if minor)      
   

 

       
Address
                      Name of Trust    Date of Trust  



 
Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:
 
Contingent Beneficiary


 

          Name of Individual    Relationship to Me   Birth Date (if minor)      
                       
Address
       

 
This beneficiary designation shall not affect any other beneficiary designation
form that I may have on file with the Company regarding benefits other than that
referred to above.
 

--------------------------------------------------------------------------------

Date



--------------------------------------------------------------------------------

Name



--------------------------------------------------------------------------------

Signature
 
 
5

--------------------------------------------------------------------------------